700 S.E.2d 745 (2010)
Terry Carmon BENNETT, Administrator of the Estate of Stephanie Renee Bennett, Deceased,
v.
EQUITY RESIDENTIAL, ERP Operating Limited Partnership, EQR-Raleigh Vistas, Inc., and Equity Residential Properties Management Corp.
No. 228P10.
Supreme Court of North Carolina.
August 26, 2010.
Charles A. Bentley, Jr., Durham, Michael D. Calhoun, for Terry Carmon Bennett.
Dan M. Hartzog, Raleigh, for Equity Residential Properties Management Corp.

ORDER
Upon consideration of the petition filed on the 28th of May 2010 by Plaintiff in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
*746 "Denied by order of the Court in conference, this the 26th of August 2010."